DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected specie, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/7/21.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 lines 24 and 26 appear to typos and it is believed the claim should read, “…formed by one of the faces…” in each line.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18 is is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pourdeyhimi US 2014/0332476.

	Claim 18, Pourdeyhimi teaches a filter unit comprising: a filter element support member (22) having at least one support configuration and at least one filter element (10, 12) supported by the at least one support configuration, the filter element including: at least one first coarse mesh material support layer (12) including apertures of a first size, a first face and a second face, at least one second coarse mesh material support layer including apertures of a second size, a first face and a second face, and at least one cloth filter layer (12) including apertures of a third size smaller than the first and second sizes, a first face and a second face, the filter layer interposed between the first and second coarse mesh material support layers such that the first face of the first coarse support layer bears against the second face of the filter layer, and the second face of the first coarse support layer bears against the first face of the filter layer, and a first surface of the filter unit is formed by one of the second face of the first coarse support layer or the first face of the second coarse support layer, wherein unfiltered fluid is capable of flowing through the filter unit between the first surface of the filter unit and the second surface of the filter unit and a flow path would exist with an outlet for filtered fluid (fig. 3, paragraph 13, 14, 27, 29, 54-57, 59, 65). The recitation of the filter unit being for filtering liquid in a pressure vessel with a backwash assembly including a .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotler US 2017/0165597 in view of Pourdeyhimi US 2014/0332476.

	Claim 1, Kotler teaches a filter comprising: a pressure vessel (12) having an inlet (14), an outlet (16) and a flow path in fluid communication with the outlet, a filter assembly (18) deployed within the pressure vessel, the filter assembly including at least one filter unit including a filter element, the filter element includes: at least one coarse mesh material support layer (129, 131) having two faces and including apertures of a first size and at least one cloth filter layer (121) having two faces and including apertures of a third size, the filter unit has an outlet for flow of filtered fluid to the flow path and a backwash assembly (50) including at least one suction nozzle (58) deployed in facing to a surface of the filter unit (fig. 1-13). Kotler does not teach a second coarse 
Pourdeyhimi teaches a filter unit comprising: a filter element including: at least one first coarse mesh material support layer (12) including apertures of a first size, a first face and a second face, at least one second coarse mesh material support layer including apertures of a second size, a first face and a second face, and at least one cloth filter layer (12) including apertures of a third size smaller than the first and second sizes, a first face and a second face, the filter layer interposed between the first and second coarse mesh material support layers such that the first face of the first coarse support layer bears against the second face of the filter layer, and the second face of the first coarse support layer bears against the first face of the filter layer, and a first surface of the filter unit is formed by one of the second face of the first coarse support layer or the first face of the second coarse support layer, wherein unfiltered fluid is capable of flowing through the filter unit between the first surface of the filter unit and the second surface of the filter unit and a flow path would exist with an outlet for filtered fluid (fig. 3, paragraph 13, 14, 27, 29, 54-57, 59, 65). It would have been obvious to one of ordinary skill in the art to use the filter element of Pourdeyhimi because the structural supports help to protect the inner filter layer and limit the extension of the inner filter layer helping to ensure the web does not break due to the pressure of the backwashing process (paragraph 63).
	Claims 2-4, 10-14 and 17, Pourdeyhimi further teaches the third size is in a range between 0.5 and 30 microns (paragraph 39); the first and second sizes are up to 50 microns (paragraph 56); the first and second coarse support layers cover substantially 
	Claims 5-7 and 9, Pourdeyhimi teaches two or more structural support layers may be used (paragraph 54) but does not specifically teach the first and second coarse support layers comprise a plurality of support layers/spacer layer. The use of an additional first and second coarse support layers/spacer layer would have been obvious given the teaching of “two or more” supports layers in Pourdeyhimi as well as the teaching of two support layers in Kotler. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). Pourdeyhimi further teaches the coarse support layers located on either side of the filter layer and the use of multiple coarse support layers will inherently provide innermost and outermost coarse support layers on either side of the filter layer and Pourdeyhimi also teaches the coarse support layers have apertures of a size larger than the third size (paragraph 56).
	Claim 15, Kotler further teaches the filter unit forms a disk filter structure (fig. 1-13).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778